Citation Nr: 1131361	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee chondromalacia and traumatic arthritis (hereafter a right knee disability) prior to September 1, 2005, a rating in excess of 30 percent from October 1, 2006 to December 14, 2008, inclusive, and a rating in excess of 30 percent as of July 1, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the pendency of the appeal, an increased evaluation from 10 percent to 100 percent was granted for a total knee arthroplasty by a January 2006 rating decision effective September 1, 2005, with a 30 percent rating effective October 1, 2006.  A May 2009 rating decision also granted an increased rating from 30 percent to 100 percent for a revision of the total knee arthroplasty effective December 15, 2008, with a 30 percent rating effective July 1, 2009.  The Board has re-characterized this claim to reflect these facts.

The Board notes that, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the claim for an increased rating remains on appeal.

The Veteran testified before the undersigned at an April 2008 hearing at the RO.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in March 2009 and July 2010.  A review of the record shows that the RO has not complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, this claim must be remanded again. 

In its March 2009 remand directives, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's VA treatment records from the Southern Arizona Health Care System dating from May 2008.  In its July 2010 remand, the Board noted the claims file did not contain the Veteran's VA treatment records between May 2008 and December 2008, a period of over six months.  The Board noted that these records are crucial to an evaluation of the Veteran's degree of disability between October 2006 and December 2008, as the Veteran's right knee may have undergone significant changes in the six months leading to his second operation.  

The claims file now returns, yet again without all the VA treatment records.  Upon remand, the Appeals Management Center obtained VA treatment records dated in November and December 2008.  The file is still missing records dated between May and November 2008.  There is no indication in the file that such records do not exist, and, in fact, there are indications that such records do exist.  See Orthopedic note dated November 25, 2008, reflecting active problems of lipoma diagnosed in August 2008 and allergic rhinitis diagnosed in May 2008.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As there was only partial and not substantial compliance with the Board's remand directives, this claim must be remanded.  

On remand, the AOJ should make every effort to obtain the Veteran's VA treatment records from the Southern Arizona Health Care System dating from May 2008 to November 2008, and from September 2010 to the present.  All efforts to obtain the Veteran's VA treatment records must be fully documented and associated with the claims file.  If the AOJ concludes that the Veteran's VA treatment records are unavailable, and that further efforts to obtain them would be futile, the Veteran must be notified of this fact and a copy of such notification associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to obtain the Veteran's VA treatment records from the Southern Arizona Health Care System dating from May 2008 to November 2008, and from September 2010 to the present.   All efforts to obtain these records should be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file. 

2.  After the above development is completed, and any other development that may be warranted based on action taken pursuant to the above, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


